Peters, C. J.
This case falls outside of the class of cases im which a redress for injuries upon personal property is denied by the law upon considerations of public policy. It may be near the line of such cases.
The plaintiff, at a time when he was an inspector of the public-customs, became the owner, by purchase, of a boat, notwithstanding the law, R. S. U. S., § 2638, provides that no person, in that branch of the public employment shall " own any vessel or interest therein,” under a penalty of five hundred dollars. The plaintiff supposed that his boat or yacht did not come within the prohibition of the law. But we are inclined to think it did, and we will take it for granted that it was so. ■
We do not conceive it to be an answer to an action for the conversion of the boat, that the trespasser was, at the time of *276the conversion, an officer, attaching the property for a creditor of the seller, upon the claim and theory that no property passed by the sale. The seller’s property was not diminished by the sale. He received a full consideration, merely exchanging property for property. No fraud upon creditors was accomplished or intended.
The statute itself is unlike any other prohibitory legislation, being bare of any executory or explanatory provision. Suppose ,an owner of vessels becomes a public officer while he is such owner, what becomes of the property owned by him? Can it be regarded as lost or abandoned/to be appropriated by any finder? Suppose the boat had been purchased to be at once broken up for its old wood and iron, or to be immediately converted into some form of property other than a boat, and such intention had been executed. Would the purchase have been in such case unlawful ?
But these queries, although perhaps helpful indirectly, are rather at a distance from the point on which we place the decision of the case. There is considerable difference of judicial opinion on questions affected by the doctrine of public policy, and the present occasion does not require a discovery or discussion of the true rules to lie generally applied to them. Suffice it to say that we think the present case may be saved to the plaintiff by force of the decision in Hamilton v. Goding, 55 Maine, 419, where it was held that an owner of intoxicating liquors, although such liquors were intended for sale by him in violation of law,, may maintain trespass for their unauthorized conversion by a sheriff, who is at the time acting under color of office in service ■of civil process.
Upon principle that case and this are alike. There, as it is here, the officer attached the goods as the property of the seller. There the possession of the articles held for illegal purposes was enough to found the plaintiff’s action upon. It did not lie in the officer’s mouth to allege that the possession was for unlawful purposes. We think the same rule applies here. The plaintiff’s possession was his title, in a conflict with the officer who repre'sented neither possession nor any right to possession. Adams *277v. McGlinchy, 66 Maine, 474 ; see National Bank v. Matthews, 98 U. S. 621.

Exceptions overruled.

Walton, Danportii, Virgin, Emery and Foster, JJ., concurred.